DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/21, 3/10/20 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al., US 8035281
Regarding claim 1, Shibata discloses a piezoelectric element inspection method for performing an electric property evaluation of a piezoelectric element by applying a voltage to the piezoelectric element (Abstract; Fig. 5; 
a first step of holding the piezoelectric element on a flat-plate-shaped slightly adhesive sheet (Fig. 5; to manufacture the piezoelectric element, it is placed on adhesive layer 16, therefore the piezoelectric element is held on the adhesive layer);  and 
a second step of applying the voltage to the piezoelectric element held on the slightly adhesive sheet to perform the electric property evaluation of the piezoelectric element (Col. 7 lines 1-2; Col. 5 lines 65-Col. 6 lines15; piezoelectric constant, is obtained through a voltage application to the electrodes 14, 12). 
 Regarding claim 5, Shibata discloses wherein the flat-plate-shaped slightly adhesive sheet is bonded on a base material (Fig. 5; substrate 11 with film 15), and the base material is flat in at least a plane on which the slightly adhesive sheet is bonded, and the slightly adhesive sheet is bonded within the plane (Fig. 5; substrate 11 and film 15 is flat on the plane shown and the adhesive layer 16 is bonded to the substrate 11 in plane). 
Regarding claim 6, Shibata discloses wherein the slightly adhesive sheet holds the piezoelectric element and does not hinder a displacement of the piezoelectric element that occurs when the voltage is applied (Fig. 5; purpose of the adhesive layer 16 is to hold the elements to the substrate base while application of voltage displaces the piezoelectric film as shown in Fig. 4b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 8035281 in view of Furuta et al., US 20120146671
Regarding claim 2, Shibata discloses wherein the piezoelectric element has a first terminal (Fig. 5; electrode 14) formed on one surface, the first step holds, on a slightly adhesive surface, another surface of the piezoelectric element that is opposite to the one surface (Fig. 5; adhesive layer 16 is on other surface) and a second terminal (Fig. 5; electrode 12) and the second step applies the voltage between the first terminal and the second terminal of the piezoelectric element (Fig. 1-5; voltage application between electrodes 14, 12). Shibata is silent in wherein the first and second terminal is formed on one surface.  However, Furuta teaches a piezoelectric inspection method/element wherein a first and second terminal is formed on one surface (Fig. 2-3; piezoelectric element 5 with electrodes 41, 43 on top surface). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Furuta into Shibata for the benefit of providing electrodes on the same surface so that a voltage applicator/source can easily reach the one surface without having additional parts need to reach the opposite surface thereby providing a simpler design.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 8035281 in view of Nakamura et al., US 20130069490 
Regarding claim 3, Shibata is wherein the piezoelectric element has a size having a length of 0.2 to 0.4 mm, a width of 0.8 to 1.2 mm, and a thickness of 0.05 to 0.2 mm. However, Nakamura teaches a piezoelectric element having a length of 0.2 to 0.4 mm, a width of 0.8 to 1.2 mm, and a thickness of 0.05 to 0.2 mm (Para [0043]). It would have been obvious to one of .   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 8035281
Regarding claim 4, Shibata discloses wherein when the piezoelectric element is subjected to the voltage for the electric property evaluation, a strain in a d31 direction occurs with an electric field of 2.0 to 4.0 kV/mm (Fig. 6a; last row shows d31 direction value with electric field of 30 kV/cm; Strain=d31*E-field [also, as shown in fig. 4b, piezoelectric element undergoes a strain since it is displaced]; claim 2: preferred value of piezoelectric constant is 80pm/V, or more, therefore at least a strain value of 240 ppm occurs). Shibata does not explicitly disclose wherein the strain is 1500ppm to 4000ppm.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a high strain, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would be within the level of one having ordinary skill in the art to have a desired strain value given a low electric field since it would provide higher sensitivity in displacement while applying a low voltage in order to determine the properties of the element.  
 Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior art does not disclose or suggest: “wherein the slightly adhesive sheet has following relations (a) to (d) between a thickness ta and a dielectric loss tangent tan.theta. : (a) tan.theta. ≤.0.20 when 0.03 mm≤ta ≤.0.05 mm (b) tan.theta≤.0.15 when 0.05 mm≤ta≤.0.10 mm (c) tan.theta. ≤ 0.10 when 0.10 mm≤ta≤.0.20 mm (d) tan.theta≤0.05 when 0.20 mm≤ta≤0.50 mm”.  
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, prior art does not disclose or suggest “wherein the slightly adhesive sheet has property values including a surface resistance equal to or greater than 10.sup.16 ohms, a Young's modulus of 5.0 to 10.0 MPa, a heat conductivity equal to or greater than 0.05 W/mK, a holding power equal to or less than 0.50 kgf/cm.sup.2, and a heat resistance equal to or higher than 90.degree.  C” in combination with all the limitations of claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohnishi et al., US 20080030102 discloses a piezoelectric inspection device/method.
Arai US 20170268973 discloses a piezoelectric inspection device/method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEBA POTHEN/            Examiner, Art Unit 2868